DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 11/10/2020.
Status of the Claims:
Claim(s) 16-26 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 16-18, 20-23 and 25-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,560,613 to Conger et al. (hereinafter Conger).

Regarding independent claim 16, Conger teaches a camera module (camera assembly 30, see Figs. 2-6), comprising: 
a housing (housing portions 41 and 42, see Figs. 2-6); 
an image sensor situated in said housing (image sensor 36, see Fig. 5); 
a printed circuit board situated in said housing and electrically connected to said image sensor (printed circuit board (PCB) 38 connected to image sensor 36, see Fig. 5); 
a cover that supports a connector electrically connected to said printed circuit board (cover with connector 46, see Fig. 5), 
wherein said cover is movable along each of a plurality of distinct parallel axes from a non-sealing configuration in which said cover does not seal an opening of said housing to a sealing configuration in which said cover seals said opening (aperture of the attachment plate may be slightly oversized relative to the connecting end of the connector (in other words, a cross dimension of the aperture may be slightly greater than a corresponding cross dimension of the connecting end of the connector that is received in the aperture), such that the electrical connector 46 (and its connecting end) may be laterally adjusted relative to the attachment plate 48 and the connecting circuitry 44 to align the connecting end of the connector 46 with the connecting circuitry 44, without need for other tolerance compensating connectors or flexible circuits, see col. 4 lines 51 to 61).
	
Regarding claim 17, Conger teaches the camera module of claim 16, wherein: 
each of said plurality of distinct parallel axes are perpendicular to a major face of said printed circuit board (connector 46 and gaps of the aperture that is perpendicular to the PCB 38, see Fig. 5.).

Regarding claim 18, Conger teaches the camera module of claim 16, wherein: 
in said sealing configuration, a longitudinal axis of said connector is perpendicular to a major face of said printed circuit board (connector 46 is perpendicular to the PCB 38 see Fig. 5).
	
Regarding claim 20, Conger teaches the camera module of claim 16, comprising: 
a mount that retains said cover on said housing, wherein in said sealing configuration said cover is movable relative to said mount (connector 46 with mount 46a is movable with gaps of the aperture of 42, see Fig. 5.).
	
Regarding claim 21, Conger teaches the camera module of claim 20, wherein:
in said non-sealing configuration said cover is movably connected to said mount (aperture of the attachment plate may be slightly oversized relative to the connecting end of the connector (in other words, a cross dimension of the aperture may be slightly greater than a corresponding cross dimension of the connecting end of the connector that is received in the aperture see col. 4 lines 51-61).
	
Regarding independent claim 22, Conger teaches a camera module (camera assembly 30, see Figs. 2-6), comprising: 
a housing (housing portions 41 and 42, see Figs. 2-6); 

a printed circuit board situated in said housing and electrically connected to said image sensor (printed circuit board (PCB) 38 connected to image sensor 36, see Fig. 5); and 
a cover that, in a sealing configuration, seals an opening in said housing and supports a connector electrically connected to said printed circuit board, wherein in said sealing configuration, said cover is movable in a direction relative to said housing in a direction parallel to a major face of said printed circuit board (aperture of the attachment plate may be slightly oversized relative to the connecting end of the connector (in other words, a cross dimension of the aperture may be slightly greater than a corresponding cross dimension of the connecting end of the connector that is received in the aperture), such that the electrical connector 46 (and its connecting end) may be laterally adjusted relative to the attachment plate 48 and the connecting circuitry 44 to align the connecting end of the connector 46 with the connecting circuitry 44, without need for other tolerance compensating connectors or flexible circuits, see col. 4 lines 51 to 61).

	Regarding claim 23, Conger teaches the camera module of claim 22, wherein: 
in said sealing configuration, a longitudinal axis of said connector is perpendicular to a major face of said printed circuit board (connector 46 and gaps of the aperture that is perpendicular to the PCB 38, see Fig. 5.).

Regarding claim 25, Conger teaches the camera module of claim 22, comprising: 
a mount that retains said cover on said housing, wherein in said sealing configuration said cover is movable relative to said mount (connector 46 with mount 46a is movable with gaps of the aperture of 42, see Fig. 5.).

Regarding claim 26, Conger teaches the camera module of claim 25, wherein: 
in a non-sealing configuration said cover is movably connected to said mount (aperture of the attachment plate may be slightly oversized relative to the connecting end of the connector (in other words, a cross dimension of the aperture may be slightly greater than a corresponding cross dimension of the connecting end of the connector that is received in the aperture see col. 4 lines 51-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conger in view of IDS provided reference US 2015/0029337 to UCHIYAMA et al. (hereinafter UCHIYAMA).

Regarding claim 19, Conger teaches the camera module of claim 16,wherein: 
…comprises a seal that, in said sealing configuration, seals a gap between said cover and said housing, said gap being in a direction parallel to a major face of said printed circuit board (seal 50 seals the gap between 46 and housing 42, see Fig. 5).
But, Conger fails to clearly specify that “said cover comprises a seal”.
 teaches a camera module 11 with housing called cover 14 and a back cover called casing body 13 that comprises a seal called annular waterproof member 30 that seals the connection between 14 and 13, see Fig. 15.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to camera modules with a seal between housing and cover.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conger’s camera module by placing the seal in the cover instead of the housing as taught by UCHIYAMA.  
Such a modification for one of ordinary skill in the art would have been considered a mere design consideration.

Regarding claim(s) 24, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698